Exhibit 10.9

[EXECUTION COPY]

ESOP PLEDGE AGREEMENT

THIS ESOP PLEDGE AGREEMENT made April 1, 2007, between GREATBANC TRUST COMPANY,
not in its individual or corporate capacity but solely in its capacity as
trustee (“Trustee”) of the Tribune Employee Stock Ownership Trust (“Trust”)
which forms a part of the Tribune Employee Stock Ownership Plan (the “Plan”),
and Tribune Company, a Delaware corporation (the “Company”).

WHEREAS, pursuant to the terms of an ESOP Loan Agreement of even date herewith
between the Trust and the Company (the “ESOP Loan Agreement”), the Company has
made an extension of credit to the Trust of Two Hundred Fifty Million Dollars
($250,000,000.00) (the “ESOP Loan”), as evidenced by the Trust’s promissory note
of even date herewith (the “ESOP Note”) in such amount; and

WHEREAS, utilizing the ESOP Loan, the Trust acquired from the Company shares of
the Company’s common stock, par value $.01 per share (as more fully described in
an “ESOP Purchase Agreement” of even date by and between the Trustee (on behalf
of the Trust) and the Company (the “Shares,” with the term meaning both such
Company common shares and any shares of stock into which such shares are
converted by merger or similar transaction)); and

WHEREAS, to secure the obligations of the Trust under the ESOP Loan Agreement
and the ESOP Note, the Trust has agreed to grant a security interest to the
Company in the Shares, subject to the terms of this Pledge Agreement.

NOW, THEREFORE, in consideration of the ESOP Loan Agreement and the mutual
covenants and agreements contained herein, the Company and the Trust agree as
follows:

1.             Pledge of Pledged Stock. As security and collateral for the
Trust’s obligations under the ESOP Loan Agreement and the ESOP Note, the Trust
hereby pledges, grants a security interest in and assigns to the Company all of
the Trust’s right, title and interest in and to the Shares, and any proceeds
thereof, subject to the terms and conditions of this Pledge Agreement (with the
portion of the Shares at any time securing the ESOP Note (as more fully
described in Section 2 below) being the “Pledged Shares”). The Pledged Shares
will be held either by the Company or in a designated securities account, with a
control agreement of even date with respect to such account being executed in
connection with the pledge made hereunder. Notwithstanding the foregoing,
subject to any applicable limitations under the Company’s certificate of
incorporation, its by-laws and/or other agreements between the Company and the
Trust, as long as no Event of Default (as defined in the ESOP Loan Agreement)
has occurred and is continuing the Trustee may, in its sole discretion, sell the
Pledged Shares free and clear of this Agreement; provided, however, in the event
of such sale, to the extent the proceeds of such sale do not exceed the unpaid
principal amount of the ESOP Note, such proceeds shall be subject to the terms
of this Agreement.


--------------------------------------------------------------------------------


2.             Term of Pledge; Release of Collateral. The pledge of the Pledged
Shares shall continue until all obligations due under the ESOP Loan Agreement
have been paid in full and all the terms and conditions of the ESOP Note have
been satisfied; provided that, as of the end of each Plan Year (as defined in
the Plan) after the date hereof, prior to the date on which the ESOP Note is
paid in full, there shall be released from the pledge that number of Shares
equal to an amount determined by multiplying the number of Pledged Shares held
in the Suspense Account (as defined in the Plan) immediately prior to the end of
such Plan Year by a fraction, the numerator of which shall be the amount of
principal and interest paid on the ESOP Note for such Plan Year and the
denominator of which shall be the sum of the numerator plus the principal and
interest to be paid in all future Plan Years, determined without regard to any
possible renewals or extensions of the ESOP Note.

3.             Voting, etc. Subject to Section 5c below, the Trust shall be
entitled to vote and tender the Pledged Shares and to give consents, waivers and
ratifications in respect thereof, all in accordance with the provisions of the
Plan and related Trust Agreement by and between the Company and the Trustee.

4.             Dividends and Other Distributions. All cash
dividends/distributions payable in respect of the Pledged Shares shall be paid
to the Trust. If, during the term of this pledge, any share
dividends/distributions, stock split, or other change in the capital structure
of the Company occurs with respect to the Pledged Shares or a subscription,
warrant or other option is issued or becomes exercisable with respect to the
Pledged Shares, to the extent permitted by applicable law, all shares or other
securities issued by reason of any such change, subscription warrant or option
with respect to the Pledged Shares shall be held under the terms of this Pledge
Agreement as additional security for the ESOP Note.

5.             Default; Remedies. Subject to the limitations contained in
Section 9 hereof and the prohibition against acceleration of the ESOP Note
contained in Section 6.1 of the ESOP Loan Agreement, upon the occurrence of an
Event of Default (as defined in the ESOP Loan Agreement), the Company shall be
entitled, without demand of performance or other demand, but only to the extent
of the failure of the Trust to meet the principal and interest payment schedule
of the ESOP Note:

a.             to collect, receive and realize upon the Pledged Shares and any
proceeds thereof, including any dividends, earnings or distributions thereon, or
any part thereof;

b.             to transfer and register the Pledged Shares into the Company’s
name or the name of its nominee or nominees;

c.             to vote the Pledged Shares (whether or not transferred or
registered into the name of the Company) and give all consents, waivers and
ratifications in respect thereof and otherwise act with respect to the Pledged
Shares as though the Company were the outright owner thereof;

2


--------------------------------------------------------------------------------


d.             to sell the Pledged Shares upon no less than ten (10) days’ prior
notice to the Trust of the time and place of any public or private sale, and
without liability to the Trust for any diminution in price which may have
occurred; and

e.             to any and all remedies available to the Company as a secured
creditor under the Uniform Commercial Code of the State of Illinois as then in
effect.

6.             Application of Proceeds. The Company shall apply any amounts
received pursuant to this Pledge Agreement first to the amounts then due and
owing under the ESOP Note and ESOP Loan Agreement and shall disburse any excess
proceeds to the Trust.

7.             Further Assurances. At any time and from time to time upon the
written request of the Company and to the extent not prohibited by law, the
Trustee will execute and deliver, on behalf of the Trust, all further documents
and do all further acts and things which the Company may reasonably request in
order to effect the purposes of this Pledge Agreement.

8.             No Waiver; Cumulative Remedies. The Company shall not by any act,
delay, omission or otherwise be deemed to have waived any of its rights or
remedies hereunder, and no waiver shall be valid unless in writing, signed by
the Company, and then only to the extent therein set forth. A waiver by the
Company of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Company would otherwise have
on any future occasion. No failure to exercise nor delay in exercising on the
part of the Company any right, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any rights or remedies provided by law.

9.             Limitations on Recourse. Notwithstanding anything herein to the
contrary, there shall be no recourse hereunder or with respect to the ESOP Note
against the Plan, the Trust or the Trustee, except to the extent of the assets
of the Trust to which a creditor may properly have recourse under Treasury
Regulation Section 54.4975-7(b) (and any successor provision thereto). The
Trustee is entering into this Agreement not in its individual capacity but
solely as Trustee of the Trust, and no personal or corporate liability or
personal or corporate responsibilities are assumed by, or shall at any time be
asserted or enforceable against, the Trustee in its individual or corporate
capacity or any other officer, employee or agent of the Trustee in his or her
individual or corporate capacity under, or with respect to, this Pledge
Agreement.

10.           Compliance with Federal Regulations. The ESOP Loan and this
Agreement are intended to comply with the provisions of Section 54.4975-7(b) of
the Treasury Department Regulations and of Section 2550.408b-3 of the Department
of Labor

3


--------------------------------------------------------------------------------


Regulations, as in effect on the date of this Agreement. To the extent that
there shall be any inconsistency between the provisions of such regulations and
the terms of this Agreement, the regulations shall govern and shall supersede
any inconsistent provisions of this Agreement.

11.           Governing Law. The law of the State of Illinois shall govern all
questions concerning the construction, validity and interpretation of this
Agreement, and the performance of the obligations imposed hereunder, subject to
any preemption by federal law.

12.           Successors. This Agreement shall be binding on the parties hereto,
their successors and assigns.

13.           Waiver, Discharge, etc. This Agreement may not be released,
discharged or modified except by an instrument in writing signed on behalf of
each of the parties hereto. The failure of a party to enforce any provision of
this Agreement shall not be deemed a waiver by such party of any other provision
or subsequent breach of the same or any other obligation hereunder.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this ESOP Pledge Agreement,
or have caused it to be duly executed by their respective authorized officers,
as of the day and year first above written.

TRIBUNE COMPANY

 

 

 

By:

/s/ Dennis J. FitzSimons

 

Name:

Dennis J. FitzSimons

 

Title:

Chairman, President and Chief Executive Officer

 

 

 

 

GREATBANC TRUST COMPANY, not in its individual or corporate capacity but solely
as Trustee of the Tribune Employee Stock Ownership Trust

 

 

 

 

By:

/s/ Marilyn H. Marchetti

 

Name:

Marilyn H. Marchetti

 

Title:

Senior Vice President

 

5


--------------------------------------------------------------------------------